Citation Nr: 0021847	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder, to include degenerative joint 
disease (DJD), as secondary to a service-connected right 
shoulder disability.

2.  Entitlement to an increased evaluation for arthritis of 
the right shoulder, status post acromioclavicular (A/C) joint 
separation, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that the veteran originally requested a 
hearing at the RO when he submitted a Statement in Support of 
Claim, VA Form 21-4138, received in December 1998.  He 
repeated this request when he submitted his substantive 
appeal with respect to his cervical spine claim in December 
1998.  The veteran was then scheduled for a hearing in April 
1999 and notified of the date in March 1999.  A Report of 
Contact submitted by the veteran's representative in April 
1999 reported that the veteran wished to postpone his hearing 
pending the outcome of a scheduled VA examination.  Later 
that same month, the veteran submitted his substantive appeal 
with respect to his increased rating claim.  He indicated 
that he wanted to testify at a Travel Board hearing.  
Finally, the veteran's representative submitted a Report of 
Contact, dated in May 2000, which stated that the veteran did 
not want either a local or Travel Board hearing and requested 
that his case be certified to the Board.  Accordingly, the 
Board finds that the veteran has withdrawn his requests for 
both a local hearing and Travel Board hearing and will 
adjudicate the appellant's claims based on the evidence of 
record.  38 C.F.R. § 20.704(e) (1999).

The Board further notes that the veteran indicated that he 
was receiving mental health care to cope with constant pain 
when he submitted his substantive appeal in December 1998.  
The Board construes the veteran's statement as a claim for 
entitlement to service connection for a psychiatric-related 
disorder as secondary to pain from his right shoulder 
disability.  As this issue has not been developed or 
certified on appeal, it is referred to the RO for such 
further development as may be necessary.  



FINDINGS OF FACT

1.  Service connection for a cervical spine disorder, to 
include DJD, as secondary to a service-connected right 
shoulder disability was denied by an unappealed final RO 
decision in January 1996.

2.  Evidence received since the January 1996 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1996 RO decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  Evidence received since the January 1996 final RO 
decision is not new and material; the veteran's claim of 
entitlement to service connection for a cervical spine 
disorder, to include DJD, as secondary to a service-connected 
right shoulder disability, is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from December 1977 to 
January 1980 when he was discharged due to a right shoulder 
disability.  A review of his service medical records (SMRs) 
reflects that the veteran first injured his right shoulder in 
February 1978 when he sustained a first-degree 
acromioclavicular (A/C) shoulder separation.  Initial 
treatment records noted pain in the right A/C area and 
provided a diagnosis of A/C separation.  The veteran was 
treated in April 1978 for complaints of right shoulder pain 
that radiated to the right side of his neck.  An entry dated 
in May 1978 reported that x-rays of the cervical spine were 
interpreted as normal.  Subsequent entries recorded 
additional treatment for complaints of right shoulder pain, 
with some radiation of the pain to the neck area.  A medical 
board report, dated in October 1979, evaluated the veteran's 
total medical condition and provided diagnoses of first 
degree A/C separation of the right shoulder, traumatic 
arthritis of the right A/C joint, and pseudofolliculitis 
barbae.  There was no reference to any type of cervical spine 
disorder.  The veteran was discharged from service in January 
1980.

The veteran filed a claim in August 1983 to establish service 
connection for a cervical spine disorder as secondary to his 
service-connected right shoulder disability.  The veteran's 
claim was denied in September 1983.  A confirmed rating 
decision continued the denial in January 1984.  The veteran 
was provided notice of the denial in February 1984.  He 
failed to perfect an appeal of the denial.  The veteran then 
attempted to reopen his claim in January 1996.  His claim was 
denied in January 1996 and he was notified of that action in 
February 1996.  The veteran failed to perfect an appeal of 
that decision.  Therefore, the January 1996 RO rating 
decision is the last clear final decision.  38 U.S.C.A. 
§ 7105 (West 1991).  Accordingly, the veteran's claim may 
only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996)

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  If the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

Evidence of record at the time of the RO's January 1996 
denial consisted of: service medical records and several 
personnel records; billing statement from M. L. Shelton, M. 
D., dated in August 1980; report from W. B. Venters, M. D., 
dated in November 1979 and Report of Attending Physician 
dated in March 1981; Report of Attending Physician from N. B. 
Rogers, dated in March 1981; statement from C. F. W., dated 
in March 1981; Board decision dated in December 1981; letter 
from Post Office denying employment due to right shoulder 
disability, dated in December 1982; letter dated in January 
1993 and treatment records from W. L. Bacon, M. D. for the 
period from August 1985 to January 1993;  magnetic resonance 
image (MRI) results from The Magnet, dated in December 1994; 
VA outpatient treatment records for the period from June 1981 
to April 1995; and, VA examination reports dated in April 
1980, November 1980, February 1982, November 1982, December 
1983, July 1985, May 1986, June 1990, April 1994, June 1995.  
Based on this evidence, the RO denied the veteran's claim on 
the basis that there was no evidence to show that the 
veteran's claimed cervical disorder, was due to his service-
connected right shoulder disability.  

In June 1997, the veteran filed to reopen his claim for 
service connection for a cervical spine disorder, to include 
DJD, secondary to service-connected right shoulder 
disability.  Since the RO's January 1996, the evidence added 
to the file includes:  (1) duplicate SMRs; (2) office visit 
note from F. W. Smith, M. D., dated in March 1997; (3) 
examination report from Gold Coast Orthopedics, dated in 
February 1998; (4) VA outpatient treatment records and test 
reports dated from August 1995 to March 1999; (5) VA 
examination reports dated in June 1998, and April 1999; (6) 
multiple letters from the veteran to various political 
figures; and, (7) multiple statements from the veteran. 

Initially, the Board notes that all of the evidence added to 
the claims file, since the January 1996 rating decision, with 
the exception of the SMRs, is new evidence in that it was not 
of record before.  However, the issue still remains as to 
whether or not the evidence is material and of such probative 
value as to warrant a reopening of the veteran's claim.

As noted previously, the copies of SMRs submitted by the 
veteran are duplicates of evidence already of record.  
Therefore, they do not serve as a basis to reopen the claim.

The report from Dr. Smith, while new, is not material.  The 
report does not provide any evidence to show that the 
veteran's cervical spine complaints, to include DJD, are 
related to his service-connected right shoulder disability.  
Dr. Smith noted that the veteran's cervical problem 
"seemed" to be something that had come on gradually.  

The VA treatment and test records do not bear directly on the 
underlying issue.  The treatment records do pertain, in part, 
to treatment and evaluation provided for the veteran's 
complaints of right shoulder and neck pain.  However, they do 
not provide a nexus that the veteran's cervical spine 
disorder is due to his service-connected right shoulder 
disability.  

The unsigned examination report from Gold Coast Orthopedics 
noted that the veteran's problem "now" was in his neck.  
The unidentified writer opined that the neck problem was due 
to degenerative changes that came on gradually with age.  
(The Board notes that x-ray or MRI evidence of DJD of the 
cervical spine was first noted in the 1990's).  The report 
also said that, based on the way the veteran described his 
accident in service, he could well have suffered a neck 
injury at that time; however, the examiner did not make any 
reference that the veteran's current cervical spine disorder, 
to include DJD, was caused by the veteran's service-connected 
right shoulder disability.  Accordingly, the Board finds that 
the unsigned report is not material to the veteran's claim.

The June 1998 VA examination report did not provide a nexus 
between the veteran's right shoulder disability and his 
current cervical spine complaints.  The April 1999 VA 
examination report clearly stated "I do not think the 
arthritic changes in the cervical spine are related to any 
service connected [sic] injury."  

The veteran has submitted multiple statements wherein he 
contends that his cervical spine problems are the direct 
result of his service-connected right shoulder disability.  
Yet, the SMRs, and post-service treatment records do not 
support that contention.  The SMRs indicate that there was no 
injury of the neck in service or that any residuals of the 
right shoulder injury caused any type of neck problems.  The 
post-service records do not show any evidence of DJD of the 
cervical spine until the 1990's, more than 10 years after 
service and there is no objective medical evidence to show 
that the veteran's cervical spine complaints, to include DJD, 
are caused by his right shoulder disability.  The statements 
are cumulative of arguments previously made.  Further, as a 
lay person, the veteran is not competent to offer an opinion 
concerning the etiology of any current disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495, (1992).

Finally, the letters submitted by the veteran to various 
political figures primarily address his efforts to obtain an 
increased rating for his right shoulder disability.  To the 
extent they address any cervical spine problems, they too are 
cumulative of the veteran's prior statements as to the 
etiology of his cervical spine complaints.

In summary, the veteran has submitted new evidence, that is, 
evidence that was not previously considered by the RO in 
January 1996.  However, after a careful and thorough review 
of the record, it is concluded that the evidence is not 
material to reopen the claim, even under the more liberal 
standard announced in Hodge.  He has failed to submit 
evidence that would bear directly and substantially on the 
issue to show that he currently suffers from a cervical spine 
disorder that is secondary to his service-connected right 
shoulder disability or that provides "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability".  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for a cervical spine disorder, 
to include DJD, service connection remains denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his right shoulder 
disability is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  As such, VA has a duty to assist in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991). 

The veteran has submitted a number of letters to various 
federal and state legislators in an effort to obtain 
assistance with his claims.  Specifically, the veteran 
submitted a letter to a number of individuals, that was 
received at the RO in March 1999, wherein he stated that he 
was in receipt of Social Security Administration (SSA) 
disability benefits for a "previous condition."  The 
veteran did not specify what the condition was or when he 
became entitled to such benefits.  

In cases where the level of disability is at issue, SSA 
records are often relevant, and the VA's duty to assist often 
includes obtaining such records.  Murcincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 526 
(1992).  Therefore, the records must be obtained and 
associated with the claims file.

In light of the above, the veteran's case is REMANDED for the 
following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his increased rating 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.

2.  The RO should contact the SSA and 
obtain copies of the veteran's records 
regarding SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder.

3.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the current extent of his 
service-connected right shoulder 
disability.  The claims file and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should provide a 
complete rationale for all conclusions 
reached.  The report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.  This 
should include reference to DeLuca, and 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999).  
If the benefit sought is not granted, the 
veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



